DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 06/24/2022. 
The application has claims 1-20 present. Claims 1-20 have been amended. All the claims have been examined.
Previous rejections under 35 USC § 112 and 35 USC § 103 have been withdrawn as necessitated by the claim amendments.
Previous objections have been withdrawn as necessitated by the claim amendments. 
This action is made Final.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, 19 recite: 
“wherein each of the plurality of personalization links are categorized into one or more of the personalization engines;”
The specification describes content categories, node categories, such as politics as shown in Fig. 1-4, element 102e (see published specification: abstract, para 09, 33, 37, 45, 59, 76). As well as (see abstract, para 09, 33, 37, 45, 59, 76) news categories or information categories corresponding to the user's personalization interests (see para 86-88) and categorize information (see para 99). 
In para 65-66 the specification discusses types of links, such as “is_about”, “contra”, “member_of”. In Fig. 5 and para 69 its discussed “personalization types mapped with the personalization engines depicted in FIG. 4.”
Para  97 states: “In a block 1008, personalizing the website's new content occurs, via the processors, for a corresponding one of the links when a type of the link is within a first category.”
This appears to show that personalization occurs when a “type of link” is in a “first category”, but does not discuss what those categories are nor discusses how the link was categorized. The specification discloses personalization based on a type of link being in a category, but does not disclose categorizing those links. 
If the type of link is category of the link, it is not clear from the specification and is not clear in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gill et al. (US 20170206276) in view of Shah et al. (20160379270), in view of Martin (US 20190325863).

In regards to claims (1 and 11),  Gill teaches a computing device comprising: at least one processor: memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing device to: update a database for storage of data representative of the user's interaction with existing content presented on a website (see FIG. 1, FIG. 6, 7, 8 and at least para 30, 47, 50); and generate one or more personalization engines configured to (see para 28, 38, 41-42;  recommendations and real time automatic personalization)  (i) analyze relations between a first portion and a second portion of the stored data (ii) each analyzed relation creating a respective link (see para 28, 30, 38, 41-42, 50: teaches engagement levels providing different weights. Information is updated and user recommendations and real time automatic personalization) and (iii) personalize segments of new content based upon the analysis, each segment corresponding to the respective first and second portion (see FIG. 1, 6, 7 and 8 and at least para 28, 30-31, 37 41-43 and 50, 58; analyzing and personalizing new content. See para 31, entities can be categorized. On para 28, 31, 32, 34, 40, 50; entity category, outdoor sports is a “category”. Para 51-57; teaches user community graph used for recommendation. Para 42: group user into communities of similar taste); wherein the personalized segments represent a plurality of new content categories for presentation to the user via the website (see para 31, 34, 37, 38, 41, 43; categorizing and connecting entities. User recommendations and real time automatic personalization derived from graphs). 
Gill doesn’t specifically teach wherein the respective link is configured to contain a plurality of personalization links relating the first portion and the second portion and wherein each of the plurality of personalization links are categorized into the one or more personalization engines.
Martin teaches wherein the respective link is configured to contain a plurality of personalization links relating the first portion and the second portion and wherein each of the plurality of personalization links are categorized into the one or more personalization engines (see para 30, 70 : teaches personalization links. On para 74-76, 88; teaches different relationships).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gill and Martin, with a reasonable expectation of success. It would have been motivated because it provides means for the user to effectively and efficiently digest the obtained information (see para 6).
Gill doesn’t specifically teach an interface control device comprising: a graphical user interface (GUI) configured to allow the user to control presentation of the new content;  and an adjuster permitting the user to control presentation of selective ones of the personalized segments between a range of values.
Shah teaches an interface control device comprising: a graphical user interface (GUI) configured to allow the user to control presentation of the new content;  and an adjuster permitting the user to control presentation of selective ones of the personalized segments between a range of values (see at least FIG. 5 and para 37; interface with user interest slide bar to adjust weight).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).

In regards to claims (2 and 12) Gill doesn’t teach, wherein the range of values includes a frequency of presentation of the personalized segments 
Shah teaches wherein the range of values includes a frequency of presentation of the personalized segments (see Fig. 5 and at least para 37; interface with user interest slide bar to adjust weight).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).

In regards to claim (3 and 13), Gill doesn’t teach wherein the range of values includes from interested to disinterested.
Shah teaches wherein the range of values includes from interested to disinterested (see at least para 12, 37; interface with user interest slide bar to adjust weight. “The value of the weight may be represented on a numeric scale (e.g., from 0 to 10) and gives an indication of the degree to which a user is interested”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).

In regards to claims (4 and 14), Gill doesn’t specifically teach wherein the adjuster includes at least one of a slider, a button, and a dial.
Shah teaches wherein the adjuster includes at least one of a slider, a button, and a dial (see Fig. 5 and at least para 37; interface with user interest slide bar to adjust weight).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).

In regards to claims (5 and 15), Gill doesn’t specifically teach wherein the user controls the selection.
Shah teaches wherein the user controls the selection. (see Fig. 5 and at least para 37; interface with user interest slide bar to adjust weight).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Shah, with a reasonable expectation of success. It would have been motivated because it provides “content recommendations based on highly contextualized personal information for which the user has transparency, consent, and control” (see para 4).

In regards to claims (6 and 16), Gill teaches wherein the database is a graph database  (see abstract and Fig. 1, 4-5, 7 element 28 and FIG. 8 and at least para 30-31, 50-51; graphs)

In regards to claims (7 and 17), Gill teaches wherein the data (i) is indicative of content entities of interest to the user and (ii) is stored as nodes (see para 31, 37, 41-43 user to entity graph, nodes with edge weights connecting entities)

In regards to claims (8 and 18), Gill teaches wherein the one or more personalization engines are configured to analyze relations between one or more pairs of the nodes, each analyzed relation creating a respective link, and a structure of each of the links being a function of the user's interaction with the existing content (see para 28, 41-42; user engagement level, amount of time interacting with an entity, different weights for each online activity. On Fig. 1 and para 30; user to entity graph is created, interest in mountain bike and helmet. On Fig. 8 and para 50; user to entity graph is updated).

In regards to claim 9, Gill teaches wherein the structure is associated with a numerical value corresponding to a relative weight of the of the user's level of interest in the respective link (see para 28, 41-42; user engagement level, amount of time interacting with an entity, different weights for each online activity. On para  30-31 teaches weighted average of taste. On para 10 teaches edges weights of level of similarity).

In regards to claim 10, Gill teaches wherein the personalization occurs real-time (See para 38, 41; user recommendations and real time automatic personalization derived from graphs).

Claims 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Gill et al. (US 20170206276) in view of Shah et al. (20160379270) and Martin (US 20190325863) as a applied to claims above, in view of Skelton et al (US 20130103628)

In regards to claim 19, the claim recite similar limitations as claims 1 and 11 and thus is rejected along the same rationale as claim 1 and 11.

However, Gill as modified by Shah fail to specifically teach an interactive interface configured to display a statistical graph (i) representative of the new content entity type and (ii) comprised of slices;
wherein each slice corresponds to one sub-entity within the new entity type, a relative size
of each slice being representative a level of the user’s interest in the sub-entity.
Skelton teaches an interactive interface configured to display a statistical graph (i) representative of the new content entity type and (ii) comprised of slices;
wherein each slice corresponds to one sub-entity within the new entity type, a relative size
of each slice being representative a level of the user’s interest in the sub-entity (see FIG. 2 and at least para 51-54 and at least claim 6; teaches personalization and tuning system using user data and user profile with a pie chart with slices that represent content categories. The interface allows the use to adjust the chart to modify the weight assigned to particular categories).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Skelton, with a reasonable expectation of success. It would have been motivated because it provides the user means to better tune the data (see para 51 and claim 6) 

In regards to claim 20, Gill doesn’t specifically teach wherein the statistical graph represents a cross-section of the user’s personalization profile; wherein the relative size of the slice is adjustable by the user; and wherein adjusting the relative size adjusts a proportionate percentage of the sub-entity appearing in the user’s personalization profile.
Skelton teaches wherein the statistical graph represents a cross-section of the user’s personalization profile; wherein the relative size of the slice is adjustable by the user; and wherein adjusting the relative size adjusts a proportionate percentage of the sub-entity appearing in the user’s personalization profile (see FIG. 2 and at least para 51-54 and at least claim 6; teaches personalization and tuning system using user data and user profile with a pie chart with slices that represent content categories. The interface allows the use to adjust the chart to modify the weight assigned to particular categories).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of recommendations in Gill and the method of customization in Skelton, with a reasonable expectation of success. It would have been motivated because it provides the user means to better tune the data and to infer end user preferences and suggest recommended offerings for the end  (see para 51 and claim 6)

Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection. See rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144